Case 18-24833-RA|\/| Doc 14 Filed 12/17/18 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

Inre; ~ ` ease No. 2018-24833
0FRA ATIAS

Chapter 13

Debtor(s). /
DEBTORS EXPARTE MOTION TO EXTEND TIME TO FILE REQUIRED
DOCUMENTS
Comes NoW the Debtor, OFRA ATIAS, by and through her undersigned Counsel respectfully
requests that the Court enter an Order allowing her an extension of time to tile the following:

Chapter 13 plan

1. The Debtor attempted to compile the necessary information to complete the
information but could not do so before December 13, 2018.

2. The Debtor has otherwise completed the requirements of the Court and desires to
avoid the dismissal

3. Therefore the Debtor requests an extension of time to file the above schedules and
documents until December 27, 2018.

Respectfully submitted on this the 13th day of December 2018.

Paul N. Contessa & Assoc. LLC.
15321 South Dixie Highway #207
Miami, Florida 33157

(305) 251-6221

By Fiied ECF

Paul N. Contessa, Esq.

Case 18-24833-RA|\/| Doc 14 `Filed 12/17/18 Page 2 of 2
I hereby certify that a true and correct copy of the foregoing has been sent electronically or by U.S. mail

to the Trustee~ and the U.S. Trustee on this the 13th day of December 2018.

/s/ Paul N. Contessa, Esg. _
Paul N. Contessa, Esq.

